
	
		II
		111th CONGRESS
		1st Session
		S. 875
		IN THE SENATE OF THE UNITED STATES
		
			April 23, 2009
			Mr. Specter (for
			 himself, Mr. Tester, and
			 Mr. Grassley) introduced the following
			 bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To regulate the judicial use of presidential signing
		  statements in the interpretation of Acts of Congress.
	
	
		1.Short titleThis Act may be cited as the
			 Presidential Signing Statements Act of
			 2009.
		2.DefinitionAs used in this Act, the term
			 presidential signing statement means a statement issued by the
			 President about a bill, in conjunction with signing that bill into law pursuant
			 to article I, section 7, of the Constitution.
		3.Judicial use of
			 presidential signing statementsIn determining the meaning of any Act of
			 Congress, no Federal or State court shall rely on or defer to a presidential
			 signing statement as a source of authority.
		4.Congressional
			 right to participate in court proceedings or submit clarifying
			 resolution
			(a)Congressional
			 right To participate as amicus curiaeIn any action, suit, or
			 proceeding in any Federal or State court (including the Supreme Court of the
			 United States), regarding the construction or constitutionality, or both, of
			 any Act of Congress in which a presidential signing statement was issued, the
			 Federal or State Court shall permit the United States Senate, through the
			 Office of Senate Legal Counsel, as authorized in section 701 of the Ethics in
			 Government Act of 1978 (2 U.S.C. 288), or the United States House of
			 Representatives, through the Office of General Counsel for the United States
			 House of Representatives, or both, to participate as an amicus curiae, and to
			 present an oral argument on the question of the Act’s construction or
			 constitutionality, or both. Nothing in this section shall be construed to
			 confer standing on any party seeking to bring, or jurisdiction on any court
			 with respect to, any civil or criminal action, including suit for court costs,
			 against Congress, either House of Congress, a Member of Congress, a committee
			 or subcommittee of a House of Congress, any office or agency of Congress, or
			 any officer or employee of a House of Congress or any office or agency of
			 Congress.
			(b)Congressional
			 right To submit clarifying resolutionIn any suit referenced in
			 subsection (a), the full Congress may pass a concurrent resolution declaring
			 its view of the proper interpretation of the Act of Congress at issue,
			 clarifying Congress's intent or clarifying Congress's findings of fact, or
			 both. If Congress does pass such a concurrent resolution, the Federal or State
			 court shall permit the United States Congress, through the Office of Senate
			 Legal Counsel, to submit that resolution into the record of the case as a
			 matter of right.
			(c)Expedited
			 considerationIt shall be the duty of each Federal or State
			 court, including the Supreme Court of the United States, to advance on the
			 docket and to expedite to the greatest possible extent the disposition of any
			 matter brought under subsection (a).
			
